Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered April 3, 1991 convicting defendant, after a jury trial, of robbery in the first degree, robbery in the second degree and burglary in the second degree (two counts) and sentencing him as a second felony offender to a term of 5-Vi to 11 years, and three terms of 3-Vz to 7 years imprisonment, respectively, to be served concurrently, unanimously affirmed.
By failing to object to the court’s Sandoval ruling, defendant failed to preserve his claim for appellate review (People v Johnson, 169 AD2d 553, lv denied 78 NY2d 968). Were we to review in the interest of justice, we would find the claim to be without merit as we find no abuse of discretion in allowing limited inquiry into the fact that defendant had three misdemeanor convictions and two felony convictions.
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Milonas, J. P., Ellerin, Ross and Asch, JJ.